UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2443


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KATHERINE ANNE HOOVER; JOHN F. TOMASIC, No pending federal
criminal charges,

                Claimants - Appellants,

          and

$88,029.08, MORE OR LESS, IN UNITED STATES CURRENCY;
$27,671.50, MORE OR LESS, IN UNITED STATES CURRENCY,

                Defendants,

          and

MARGARET E. LUPHER; DIANE E. SHAFER, M.D.,

                Claimants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cv-01087)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Katherine Anne Hoover and John F. Tomasic, Appellants Pro Se.
Fred B. Westfall, Jr., Assistant United States Attorney, Betty
Adkins Pullin, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Katherine Anne Hoover and John F. Tomasic appeal the

district     court’s   order     accepting      the    magistrate       judge’s

recommendations and entering judgment in favor of the Government

in these civil forfeiture proceedings.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

$88,029.08, No. 2:10-cv-01087 (S.D.W. Va. Sept. 28, 2012).                   We

further    deny   Appellants’    motion    to    submit     newly    discovered

information and their request for oral argument.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3